Title: To John Adams from James Warren, 10 July 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston July 10th: 1777
     
     I Returned to this Town on Tuesday and found the Court had Just Adjourned to Sepr:. Last Evening I had the pleasure of yours of the 19th. June. Am much Obliged to you for it. It is A rarity being the only one for A Month. I hope the laudable Ambition you so frequently discover for your Countrys Excelling her Exertions for Carrying on this war will be gratified. I beleive we have 8000 already Marched, and some more to go. If the Other States had done as well, we should certainly have had A more numerous Army in the Field. We shall not remit our Exertions till our Quota is Compleat.
     In my last I Informed you that we were proceeding on A Constitution of Government and what kind of a one we were likely to have. Very little has been since done as I am told. You must know that the Council (of whom several are on the Committee) are Almost to A Man against A New Constitution, and are forced to come to it with the greatest reluctance. Some of us are lukewarm and Others Consider it as A Business by the bye. So the Committee is Instead of Improveing this Interval, and going on that Business Immediately Adjourned to the week before the Court meets, so that I have A prospect of A little leisure. I shall go home tomorrow, and hope to get more than one ramble among the Herds at Ealriver. The Season here is uncommonly fine. There is A profusion of Grass round this Town. The finest Crops of Hay I have ever seen.
     You need give yourself no Concern about any Appearance there was of disunion between the Town and the Court. It was A Sudden Movement of the Town, from the sudden Caprice of A few Individuals, and seemed to be done without any fixed principles against Assumeing A Constitution, and like most Other sudden and violent things, very quickly subsided, without leaving so much as An Appearance of Opposition. Nor do I Apprehend any danger from the Other division you mention. Some Gentlemen came down with a few prejudices against the Tradeing Interest Others with very self Important Notions, and when the first had Examined A little, and the Others had vented themselves, the Cloud dispersed without much Lightning, and no bad Effects.
     I will again try to have our Regiments Numbered, and to furnish you with a List of them and their Officers. I can easily Conceive it is somewhat Embarrassing to have so many foreign Officers on your Lists. It must Increase the Number of your General Officers faster than perhaps you Inclined.
     Give your self no Trouble about the Expences of your Liveing. Your Constituents must be reconciled to it, without recaling you. For my own part I wish you to Live genteely and in Character Cost what it will. I am sure I would if I was in your place. Keep your Servant and your Horses. I am sure we should not begrutch you any thing you Incline to Eat, drink or spend. If it should be necessary to make you Another Grant of Money, let me know it, and I will Endeavour to have it done as soon as we meet. We are not Unacquainted with Extravagancies. Here, we give 5 dollars for Board &c. which gives us feelings we were not used to. Since my last Nothing material has turned up in the General Court, nor have we any News but from the Jersies and Ti, which you know more about than I do. I hope Ti will be saved. Schuyler must certainly Exert himself now. He will strain every Nerve. Many here are very Anxious for the fate of that place, but I am not much Concerned if the Army there do their duty. Where will Howe next Bend his Course. After his late Curious Expedition and retreat, I think New England as probable An Object as any. If he Comes I hope we shant Mortifie the pride you have for the reputation of your Country. A few prizes drop in and we have another valuable Arrival of Arms powder &c. I suppose Mrs: Adams will herself Inform you She is well. My regards, to Mr. Adams and Gerry, and to Other Friends. I shall write them as soon as I have Opportunity. With my best wishes I am yr. Friend &c.
     Let M. Gerry know the Ship Lidia is not yet Arrived. She left Bilboa and was chaced into Another port by A small English privateer. Two of our were gone After her. I hope she will be taken and the Ship releived.
    